                                    UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF NOJnH CAROLINA- NORTHERN DIVISION
                                                    '
                                       FILE NO. 2:18-MJ-1078-BO

UNITED STATES OF AMERICA

                 Vs.                                             ORDER

KENNETH POWER

          UPON MOTION of the defendant and for good cause shown, the defendant's Motion for Return
of his License is hereby granted and the Clerk is directed to mail the defendant's license to him at 4332
South Hammerhead Drive, Nags Head, NC 27959.

           SO ORDERED.




This the   ..d:_ day of (.) ~                   , 2018




                                                                                          \
